Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-116 are pending in the instant application and are subject to the following restriction requirement. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 and 18-21, drawn to a crystalline hydrate of (3S,4R)-3-ethyl-4-(3H-imidazol[1,2-a]pyrrolo[2,3-e]pyrazin-8-yl)-N-(2,2,2-trifluoroethyl)pyrrolidine-1-carboxamide and a pharmaceutical composition thereof, classified in C07D 487/14 and C07B 2200/13.
II. Claims 7 and 18-21, drawn to amorphous freebase (3S,4R)-3-ethyl-4-(3H-imidazol[1,2-a]pyrrolo[2,3-e]pyrazin-8-yl)-N-(2,2,2-trifluoroethyl)pyrrolidine-1-carboxamide and a pharmaceutical composition thereof, classified in classified in C07D 487/14 and C07B 2200/13.
III. Claims 8-10 and 18-21, drawn to a crystalline anhydrate of (3S,4R)-3-ethyl-4-(3H-imidazol[1,2-a]pyrrolo[2,3-e]pyrazin-8-yl)-N-(2,2,2-trifluoroethyl)pyrrolidine-1-carboxamide and a pharmaceutical composition thereof, classified in classified in C07D 487/14 and C07B 2200/13.
IV. Claims 11 and 12, drawn to a pharmaceutical composition, classified in A61K 31/4985.
. Claims 13-17, drawn to a pharmaceutical composition, classified in A61K 47/12 and A61K 31/4985.
VI. Claims 22-26, drawn to a method for the preparation of the crystalline hydrate of claim 2 or claim 3, classified in C07D 487/14 and C07B 2200/13.
VII. Claims 27 and 28, drawn to a method for the preparation of the crystalline hydrate of claim 5, classified in C07D 487/14 and C07B 2200/13.
VIII. Claim 29, drawn to a method for the preparation of the amorphous freebase of claim 7, classified in C07D 487/14 and C07B 2200/13.
IX. Claim 30, drawn to drawn to a method for the preparation of the amorphous freebase of claim 7, classified in C07D 487/14 and C07B 2200/13.
X. Claims 31-33, drawn to a method for the preparation of the crystalline anhydrate of claim 8 or claim 9, classified in C07D 487/14 and C07B 2200/13.
XI. Claim 34, drawn to a crystalline hydrate of (3S,4R)-3-ethyl-4-(3H-imidazol[1,2-a]pyrrolo[2,3-e]pyrazin-8-yl)-N-(2,2,2-trifluoroethyl)pyrrolidine-1-carboxamide prepared by the process of any one of claims 22 to 26, classified in C07D 487/14 and C07B 2200/13.
XII. Claim 35, drawn to a crystalline hydrate of (3S,4R)-3-ethyl-4-(3H-imidazol[1,2-a]pyrrolo[2,3-e]pyrazin-8-yl)-N-(2,2,2-trifluoroethyl)pyrrolidine-1-carboxamide prepared by the process of claim 27 or claim 28, classified in C07D 487/14 and C07B 2200/13.
XIII. Claim 36, drawn to amorphous freebase (3S,4R)-3-ethyl-4-(3H-imidazol[1,2-a]pyrrolo[2,3-e]pyrazin-8-yl)-N-(2,2,2-trifluoroethyl)pyrrolidine-1-carboxamide , classified in C07D 487/14 and C07B 2200/13.
XIV. Claim 37, drawn to a crystalline anhydrate of (3S,4R)-3-ethyl-4-(3H-imidazol[1,2-a]pyrrolo[2,3-e]pyrazin-8-yl)-N-(2,2,2-trifluoroethyl)pyrrolidine-1-carboxamide prepared by the process of any one of claims 31 to 33, classified in C07D 487/14 and C07B 2200/13.
XV. Claims 38-41, 48-50, 52, 54, 55, and 57, drawn to a process for preparing (3S,4R)-3-ethyl-4-(3H-imidazol[1,2-a]pyrrolo[2,3-e]pyrazin-8-yl)-N-(2,2,2-trifluoroethyl)pyrrolidine-1-carboxamide, or a pharmaceutically acceptable salt thereof, classified in C07D 487/14 and C07B 2200/13
XVI. Claims 42-50, 54, 55, and 57, drawn to a process for preparing (3S,4R)-3-ethyl-4-(3H-imidazol[1,2-a]pyrrolo[2,3-e]pyrazin-8-yl)-N-(2,2,2-trifluoroethyl)pyrrolidine-1-carboxamide, or a pharmaceutically acceptable salt thereof, classified in C07D 487/14 and C07B 2200/13.
XVII. Claim 51, drawn to a crystalline hydrate of (3S,4R)-3-ethyl-4-(3H-imidazol[1,2-a]pyrrolo[2,3-e]pyrazin-8-yl)-N-(2,2,2-trifluoroethyl)pyrrolidine-1-carboxamide prepared by the process claim 49 or 50, classified in C07D 487/14 and C07B 2200/13.
XVIII. Claim 53, drawn to a crystalline hydrate of (3S,4R)-3-ethyl-4-(3H-imidazol[1,2-a]pyrrolo[2,3-e]pyrazin-8-yl)-N-(2,2,2-trifluoroethyl)pyrrolidine-1-carboxamide prepared by the process of claim 52, classified in C07D 487/14 and C07B 2200/13.
. Claim 56, drawn to an amorphous freebase (3S,4R)-3-ethyl-4-(3H-imidazol[1,2-a]pyrrolo[2,3-e]pyrazin-8-yl)-N-(2,2,2-trifluoroethyl)pyrrolidine-1-carboxamide prepared by the process of claim 54 or 55, classified in C07D 487/14 and C07B 2200/13.
XX. Claims 59 and 60, drawn to a process for preparing (3S,4R)-3-ethyl-4-(3H-imidazol[1,2-a]pyrrolo[2,3-e]pyrazin-8-yl)-N-(2,2,2-trifluoroethyl)pyrrolidine-1-carboxamide, or a pharmaceutically acceptable salt thereof, classified in C07D 487/14.
XXI. Claim 61, drawn to a crystalline hydrate of (3S,4R)-3-ethyl-4-(3H-imidazol[1,2-a]pyrrolo[2,3-e]pyrazin-8-yl)-N-(2,2,2-trifluoroethyl)pyrrolidine-1-carboxamide prepared by the process of claims 59 or 60, classified in C07D 487/14 and C07B 2200/13.
XXII. Claim 62, drawn to a compound of formula (II), classified in C07D 487/14.
XXIII. Claims 63 and 64, drawn to a process for preparing a compound of formula (V), classified in C07D 487/14.
XXIV. Claim 65, drawn to a process for preparing a crystalline compound of formula (V), classified in C07D 487/14 and C07B 2200/13.
XXV. Claims 66 and 67, drawn to a compound of formula (VII), classified in C07D 487/14.
XXVI. Claim 68, drawn to a process for preparing a compound of formula (Ib), classified in C07D 487/14.
. Claims 69, 70, 74-100, and 107, drawn to a pharmaceutical composition for use in treating an adult subject having moderate to severely active rheumatoid arthritis, classified in A61K 31/4985.
XXVIII. Claims 71, 74-100 and 107, drawn to a pharmaceutical composition for use in treating structural damage associated with rheumatoid arthritis in an adult subject, classified in A61K 31/4985.
XXIX. Claims 72, 74-100 and 107, drawn to a pharmaceutical composition for use in treating moderate to severely active rheumatoid arthritis in an adult subject, classified in A61K 31/4985.
XXX. Claims 73-100 and 107, drawn to a pharmaceutical composition for use in reducing signs and symptoms of rheumatoid arthritis in an adult subject with moderately to severely active rheumatoid arthritis, classified in A61K 31/4985.
XXXI. Claims 101 and 103-107, drawn to a pharmaceutical composition, classified in A61K 31/4985.
XXXII. Claims 102-107, drawn to a pharmaceutical composition, classified in A61K 31/4985.
XXXIII. Claims 108-113, drawn to an extended release formulation for oral administration, classified in A61K 9/0053, A61K 31/4985, A61K 47/12, and A61K 47/38.
XXXIV. Claim 114, drawn to a process for preparing a pharmaceutical composition, classified in A61K 31/4985 and A61K 47/12.
XXXV. Claim 115, drawn to a once-daily extended release formulation, classified in A61K 9/0053, A61K 31/4985, A61K 47/12, and A61K 47/38.
. Claim 116, drawn to a once-daily extended release formulation, classified in A61K 9/0053, A61K 31/4985, A61K 47/12, and A61K 47/38.
The inventions are independent or distinct, each from the other because:
Inventions I-V, XI-XIV, XVII-XIX, XXI, XXII, XXV, XXVII-XXXIII, XXXV, and XXXVI.  are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not overlap in scope.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions XI-X, XV, XVI, XX, XXIII, XXIV, XXVI, and XXXIV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not overlap in scope.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626